Exhibit 10.1
FIRSTMERIT CORPORATION
2010 RETENTION BONUS PLAN
1.00 Overview
The purpose of this Plan is to assist the Company and its Affiliates in the
retention of key employees through the payment of Retention Bonuses to those
employees who become Participants, subject to the terms and conditions described
herein.
Retention Bonuses payable to Participants under this Plan shall be earned when
paid but subject to forfeiture and repayment. This Plan is not intended to
constitute an “employee benefit plan” for purposes of the Employee Retirement
Income Security Act of 1974 or a “nonqualified deferred compensation plan” for
purposes of Section 409A of the Internal Revenue Code of 1986.
2.00 Definitions

2.01   Affiliate. Any entity that is controlled by or under common control with
the Company.   2.02   Award Agreement. The agreement between the Company and a
Participant setting forth the amount of any Retention Bonus and containing such
other terms and conditions as are not inconsistent with this Plan.   2.03  
Board. The Board of Directors of the Company.   2.04   Cause.       As defined
in any written agreement between the Participant and the Company or any
Affiliate or, if there is no written agreement, one or more of the following
acts of the Participant: (a) any act of fraud, intentional misrepresentation,
embezzlement, misappropriation or conversion by the Participant of the assets or
business opportunities of the Company or any Affiliate; (b) conviction of the
Participant of (or plea by the Participant of guilty to) a felony (or a
misdemeanor that originally was charged as a felony but was reduced to a
misdemeanor as part of a plea bargain) or intentional and repeated violations by
the Employee of the written policies or procedures of the Company or any
Affiliate, as the case may be; (c) disclosure, other than through mere
inadvertence, to unauthorized persons of any Confidential Information (as
defined below); (d) intentional breach of any contract with or violation of any
legal obligation owed to the Company or any Affiliate; (e) dishonesty relating
to the duties owed by the Participant to the Company or any Affiliate; (f) the
Participant’s (i) willful and continued refusal to substantially perform
assigned duties (other than any refusal resulting from sickness or illness or
while suffering from an incapacity due to physical or mental illness, including
a condition that does or may result in a Disability), (ii) willful engagement in
gross misconduct materially and demonstrably injurious to the Company or any
Affiliate or (iii) breach of any term of this Plan or an Award Agreement.

 



--------------------------------------------------------------------------------



 



    However, Cause will not arise solely because the Participant is absent from
active employment during periods of paid time off, consistent with the
applicable paid time off policy of the Company or an Affiliate, as the case may
be, sickness or illness or while suffering from an incapacity due to physical or
mental illness, including a condition that does or may result in a Disability or
other period of absence initiated by the Participant and approved by the Company
or an Affiliate, as the case may be.       The term “Confidential Information”
means any and all information (other than information in the public domain)
related to the Company’s or any Affiliate’s business, including all processes,
inventions, trade secrets, computer programs, technical data, drawings or
designs, information concerning pricing and pricing policies, marketing
techniques, plans and forecasts, new product information, information concerning
methods and manner of operations and information relating to the identity and
location of all past, present and prospective customers and suppliers.

2.05   Company. FirstMerit Corporation or any successor.   2.06   Disability. As
defined in the Company’s long-term disability plan, regardless of whether the
Participant is a participant in such plan.   2.07   Effective Date. March 1,
2010.   2.08   Participant. Any employee of the Company or an Affiliate
designated by the Board for participation in this Plan pursuant to Section 3.00.
  2.09   Plan. This FirstMerit Corporation 2010 Retention Plan, as it may be
amended from time to time.   2.10   Retention Bonus. The bonus payable to
Participants pursuant to Section 4.00.   2.11   Retention Period. The period
ending at the close of business on February 28, 2011.

3.00 Participation
The Board shall, in its sole and absolute discretion, designate those employees
of the Company and its Affiliates who are eligible to participate in this Plan.
As a condition to becoming a Participant, any employee designated as eligible
for participation must sign and return an Award Agreement to the Company
agreeing to be bound by the terms of this Plan and such other terms and
conditions as the Board or Company may prescribe that are not inconsistent with
the terms of this Plan.
4.00 Retention Bonus

4.01   Amount. Subject to the terms of the Plan, each Participant will be
entitled a Retention Bonus in the amount set forth in such Participant’s Award
Agreement.   4.02   Payment. Payment of the Retention Bonus shall be made in two
installments, net of all applicable taxes, with the payroll periods occurring at
each of June 30, 2010 and

 



--------------------------------------------------------------------------------



 



    September 30, 2010, in the relative amounts of thirty percent (30.0%) and
seventy percent (70.0%), respectively.   4.03   Forfeiture. If a Participant
terminates employment with the Company or its Affiliates for any reason prior to
the end of the Retention Period, the Participant shall (i) forfeit any unpaid
installments of the Retention Bonus (if any); and (ii) repay the Company the net
amount, less the amount of any taxes withheld, of any previously paid
installments of the Retention Bonus (if any), in cash, within [30] days
following the Participant’s date of termination.   4.04   Effect of Death,
Disability or Termination other than for Cause. Notwithstanding the foregoing:
(1) Section 4.03 shall not apply to any Participant whose termination is as a
result of the Participant’s death or Disability prior to the end of the
Retention Period; and (2) Section 4.03(ii) shall not apply to any Participant
who is terminated by the Company or an Affiliate without Cause prior to the end
of the Retention Period.   4.05   Maximum Amount of all Retention Bonuses. The
maximum aggregate of all Bonuses that may be awarded under the Plan may not
exceed fifty percent (50.0) of all Participants’ aggregate base salaries as of
the Effective Date.

5.00 Administration
This Plan shall be administered by the Compensation Committee of the Board or
its designee (the “Administrator”). The Administrator shall have the power and
authority to interpret this Plan, determine all questions arising in the
administration, interpretation and application of this Plan, and take all other
necessary and proper actions to fulfill its duties under this Plan, in its sole
and absolute discretion. All decisions, determinations and interpretations of
the Administrator will be final, conclusive and binding upon all parties having
an interest in this Plan.
The Administrator shall not be liable for any actions by it hereunder.
6.00 Amendment and Termination
The Board may, at any time, in its sole discretion, amend, modify, suspend or
terminate this Plan in whole or in part[; provided, however, that no such
amendment, modification, suspension or termination shall have any retroactive
effect to reduce or eliminate the amount of a Participant’s Retention Bonus].
7.00 Miscellaneous
7.01 No Guarantee of Employment
The adoption and maintenance of this Plan shall not be deemed to constitute a
contract of employment or otherwise between the Company or any Affiliate and any
employee or Participant, or to be consideration for, or an inducement or
condition of, employment. Nothing contained herein shall be deemed to give any
employee or Participant or other person the right to

 



--------------------------------------------------------------------------------



 



be retained in the service of the Company or an Affiliate or to interfere with
the right of the Company or an Affiliate (which right is expressly reserved) to
discharge, with or without cause, any employee or Participant at any time.
7.02 Governing Law
This Plan, any Award Agreements and other documents associated with this Plan
will be governed by and construed in accordance with the laws of the United
States and, to the extent applicable, the laws of the State of Ohio, excluding
any conflicts of laws principles.
7.03 Headings
Headings and subheadings in this document are inserted for convenience of
reference only. They constitute no part of this Plan.
7.04 Invalid Provision
If any provision of this Plan is held to be illegal or invalid for any reason,
this Plan will be construed and enforced as if the offending provision had not
been included in this Plan. However, that determination will not affect the
legality or validity of the remaining parts of this Plan.

 



--------------------------------------------------------------------------------



 



FIRSTMERIT CORPORATION
2010 RETENTION BONUS PLAN
Award Agreement
You have been designated for participation in the FirstMerit Corporation 2010
Retention Bonus Plan (“Plan”). This Award Agreement sets forth the amount of the
Retention Bonus that you may earn, subject to the terms and conditions of the
Plan.

                          1.   Participant Information                
 
                       
(a)  
  Employee Name:          (b)     Title:        
 
   
 
         
 
    (b)   Department or Operating Unit:                                  

2.   Retention Bonus

The amount of your Retention Bonus is $                    , which shall be
payable in two (2) installments, less applicable taxes, on each of June 30, 2010
and September 30, 2010, in the relative amounts of thirty percent (30.0%) and
seventy percent (70.0%), respectively, subject to the terms and conditions of
the Plan.

3.   Miscellaneous   (a)   If there is a conflict between the terms of this
Award Agreement and the terms of the Plan, the terms of the Plan will control.  
(b)   Any capitalized terms not otherwise defined in this Award Agreement will
have the same meanings as in the Plan.   (c)   If you terminate your employment
with the Company or any Affiliate prior to March 1, 2011 (unless such
termination is due to death, Disability, or by the Company without Cause, all as
described in the Plan), you will forfeit any remaining installment of your
Retention Bonus (if any) and may be required to repay to the Company the net
amount, less the amount of any taxes withheld, of any previously paid
installment of your Retention Bonus.   (d)   As a condition to becoming a
Participant, you must sign and return this Award Agreement to Christopher J.
Maurer by no later than                                         .

*        *        *       *       *

             
 
Date
     
 
Signature    
 
           
 
     
 
   
 
      Name (please print)    

              COMPANY USE:  
 
           
Received by:
                     
 
           
Date:
                     

 